By the Court, Dickinson, J. That the Court properly overruled the demurrer, and gave judgment for the plaintiff below, we have no doubt. There is, certainly, no variance; and we do not think the objection of the bond being payable to Samuel or Lucy Gray, tenable. The party, unquestionably, owed the money to the estate of Matthew Gray, deceased; and he executed the bond to the administrator and the ad-ministratrix; and because the writing describes it as payable to either one or the other, that cannot vitiate it. The word “or,” used in the instrument, must be taken to mean “ and.” Under our statute, “ all bonds, bills, notes, agreements, and contracts, in writing, for the payment of money or property,” are assignable. This is, certainly, one of that description, and therefore assignable. Judgment affirmed.